Citation Nr: 0413746	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-15 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for severe bilateral 
hydronephrosis, more marked on the right, with chronic 
infection, renal insufficiency due to obstruction at ureter, 
pelvic junction, bilateral, with post-operative scars (renal 
disability), currently evaluated as 60 percent disabling.

2.  Entitlement to service connection for psychiatric 
disability, asserted as secondary to his service-connected 
renal disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January to May 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the veteran's claims seeking 
an increased rating for renal disability; to service 
connection for psychiatric disability, asserted as secondary 
to his renal disability; and to a TDIU.  The veteran 
perfected a timely appeal of this determination to the Board.

In May 2004, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The veteran's appeal of his renal disability and TDIU claims 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Service connection is in effect for renal disability, 
which has been evaluated as 60 percent disabling since June 
19, 1946.

3.  The veteran has dysthymia that is due to his service-
connected renal disability.  


CONCLUSION OF LAW

Dysthymia is proximately due to or the result of the 
veteran's service-connected renal disability.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for psychiatric disability, and that the 
requirements of the VCAA have been satisfied.

In April 2001, the veteran was provided with a VA examination 
to determine the nature and extent of his psychiatric 
disability and to obtain an opinion as to the etiology of 
this condition, and specifically, to determine whether it was 
related to his service-connected renal disability.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA has also 
associated with the claims folder pertinent VA and private 
treatment records and reports, and he and his representative 
have been provided with a Statement of the Case (SOC) that 
discusses the relevant evidence, and the laws and regulations 
related to the claim, and essentially notified them of the 
evidence needed by the veteran to prevail on the claim.  In 
addition, in a March 2001 letter, which predated the RO's 
April 2001 rating decision on appeal, see Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  By 
way of these communications, VA gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  There is no pertinent identified evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  

Under the circumstances, and in light of the following 
decision granting service connection for dysthymia, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of the claim at this time, without a prior remand of the case 
to the RO to provide additional assistance to the veteran in 
the development of his claim pursuant to the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of 
Appeals for Veterans Claims (Court) has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, 
where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the 
Board notes that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and the Court have both 
specifically rejected the "treating physician rule."  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Instead, in Guerrieri, the 
Court offered guidance on the assessment of the probative 
value of medical opinion evidence.  The Court instructed that 
it should be based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  Id. at 470-71.

The Board notes that the service medical records are negative 
for complaints or findings of psychiatric disability, and 
that the veteran does not contend otherwise.  Thus, although 
the Board has reviewed the lay and medical evidence in 
detail, because it is clear that the veteran has been 
diagnosed as having psychiatric disability and since service 
connection is in effect for renal disability, the Board will 
focus its discussion to the evidence that concerns whether 
his psychiatric disability is related to his service-
connected renal condition.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

In a March 1944 rating decision, the RO established service 
connection for renal disability and assigned an initial 20 
percent evaluation, effective July 13, 1943.  In November 
1945, the RO increased the evaluation of this condition to 30 
percent, effective September 9, 1944, and in August 1946, the 
RO assigned the current 60 percent rating for the veteran's 
renal disability, effective June 19, 1946.

In March 2000, the veteran filed a claim of service 
connection for psychiatric disability, asserting that the 
condition was secondary to his service-connected renal 
condition.  In support, he submitted a March 2000 report 
drafted by his private physician, Dr. Charles D. Gerson, a 
member of The Mount Sinai Hospital medical staff and the 
faculty of the School of Medicine.  

In the report, Dr. Gerson indicated that he had treated the 
veteran for the past twenty-five years and that, in his 
professional medical judgment, the veteran's service-
connected renal disability played "a vital and extremely 
important role in his anxiety attacks and his mental health 
condition."  In this regard, Dr. Gerson explained that the 
renal disability caused the veteran to have "many sleepless 
nights."

In March 2001, the RO solicited the opinion of a VA examiner 
addressing whether there was a relationship between the 
veteran's service-connected renal disability and his 
psychiatric disability.  In doing so, the RO inquired whether 
the service-connected condition was the sole and proximate 
cause of his nonservice-connected psychiatric disability.  In 
April 2001, the veteran was afforded a formal VA psychiatric 
examination, and the examination report reflects that the 
examiner diagnosed the veteran as having dysthymia.  
Thereafter, in response to the RO's inquiry, he opined, "The 
service-connected [renal disability] does not appear to be 
the sole and proximate cause of the veteran's current 
depressive disorder."

Dr. Gerson's March 2000 assessment and the April 2001 opinion 
of the VA examiner constitute the only competent medical 
evidence addressing whether the veteran suffers from 
psychiatric disability related to his service-connected renal 
disability.  In light of the foregoing, and resolving all 
reasonable doubts in the veteran's favor, the Board concludes 
that service connection for dysthymia is warranted.  In 
reaching this conclusion, the Board notes that Dr. Gerson has 
treated the veteran for more than two decades, and is on the 
medical faculty of a teaching institution, and has offered a 
cogent rationale in support of his conclusion that the 
veteran's service-connected renal disability played "a vital 
and extremely important role in his anxiety attacks and his 
mental health condition."  Further, his assessment is not at 
odds with the April 2001 opinion of the VA examiner, who 
indicated that the veteran's renal disability was not the 
"sole and proximate" cause of his dysthymia.  In light of 
the foregoing, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
dysthymia is warranted.


ORDER

Service connection for dysthymia is granted.


REMAND

In light of the Board's grant of service connection for 
dysthymia, on remand, the RO must assign an evaluation for 
this disability.  As such, because the veteran now has two 
service-connected disabilities, his TDIU claim must be 
remanded because of the new factual basis.

In addition, the record shows that the veteran receives 
regular VA treatment, but no records of his VA care, dated 
since April 2001, have been associated with the claims 
folder.  Moreover, the outpatient records obtained by the RO 
are replete with references indicating that the veteran 
receives private care for his renal disability from a Dr. 
Waldbaum, and to date, VA has made no attempt to associate 
these records with the claims file.  

With respect to his VA treatment at the Northport, New York, 
VA Medical Center, the Board notes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board further notes that, 
pursuant to the VCAA, VA must obtain these outstanding VA 
medical records, and especially Dr. Waldbaum's records, 
because they will likely contain findings and conclusions 
that impact directly on the disposition of this matter.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) 
(2003).  As such, the veteran's claim for an increased rating 
for his renal disability must be remanded.  

Further, the Board observes that the definition of the 
veteran's renal disability includes post-operative scars, see 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991), and to 
date, VA has not considered whether a separate evaluation is 
warranted for this manifestation of the service-connected 
disability.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).  Accordingly, on remand, the RO must address this 
question.

With respect to the veteran's TDIU claim, in May 2004, the 
veteran submitted evidence and argument that his hypertension 
could be related to renal disability, which the Board 
interprets as an informal claim of service connection for the 
disease as secondary to his service-connected renal 
disability.  To date, the hypertension claim has not been 
considered by VA, and the Board notes that the evaluation to 
be assigned for the veteran's now service-connected 
dysthymia, and the determination of his pending hypertension 
claim, may impact the TDIU claim because if a single or 
combined 100 schedular evaluation resulted, the total rating 
issue will be rendered moot, effective the date of the 100 
percent schedular evaluation.  See Green v. West, 11 Vet. 
App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999).  As such, because an initial rating has not been 
assigned for his dysthymia, and the veteran's unadjudicated 
hypertension claim could potentially impact on his TDIU 
claim, a Board decision on his TDIU claim at this time would 
be premature.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

In addition, the record contains conflicting opinions 
concerning whether the veteran is employable.  The examiner 
who conducted the April 2000 VA general medical examination 
indicated in his report that the veteran was employable, 
explaining that he could work at a desk job.  In a July 2000 
report, however, one of the veteran's treating physicians, 
Dr. Gary Starkman, opined that due to the veteran's numerous 
conditions, including his renal disability and hypertension, 
as well as several nonservice-connected disorders, the 
veteran was "unsuitable for employment."

Thus, the Board is presented with conflicting medical 
opinions regarding whether the veteran is unemployable.  
Under these circumstances, further medical evaluation of the 
veteran is required in order to clarify whether the veteran 
is unable to maintain a substantially gainful occupation due 
to his service-connected disabilities before a decision 
concerning his appeal can be made.  In this regard, the Board 
notes that pursuant to the VCAA and its implementing 
regulations, VA must assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Consistent with this legislation and existing caselaw 
precedent, when there is unemployability, VA must either a 
obtain a competent medical opinion from an examiner, 
subsequent to his or her review of the record, and/or a 
physical examination, to determine whether it is at least as 
likely as not that the veteran's service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5103A; 
see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since March 1999 for renal 
disability, psychiatric problems and 
hypertension.  This should specifically 
include records of his care at the 
Northport, New York, VA Medical Center, 
dated since April 2001; from Dr. Charles 
D. Gerson, dated since March 1999; and 
from Dr. Gary Starkman, dated since July 
2000.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his renal disability as well as the 
etiology of his hypertension.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished and all 
pertinent findings and should be reported 
in detail.  

With respect to the veteran's renal 
disability, the examiner should identify 
all manifestations of this condition.  
The examiner should indicate whether the 
veteran has renal dysfunction with 
persistent edema and albuminuria with BUN 
(Blood Urea Nitrogen) 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, 
weakness, anorexia, weight loss, or 
limitation of exertion.  He or she should 
also report whether his renal dysfunction 
requires regular dialysis, or precludes 
more than sedentary activity from one of 
the following:  persistent edema and 
albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly 
deceased function of kidney or other 
organ systems, especially cardiovascular 
impairment.

In addition, the examiner must indicate 
the size and extent of the veteran's 
post-operative scars and state whether 
they are tender, painful, disfiguring or 
adherent, or result in any limitation of 
motion or function.  

The examiner must also offer an opinion 
as to whether it is at least as likely as 
not that the veteran's hypertension is 
related to either service or to his 
service-connected renal disability.

Thereafter, the examiner must opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected disabilities, i.e., his renal 
disability and his dysthymia (and 
including his hypertension if the 
examiner concludes that it is at least as 
likely as not related to service or to 
his service-connected renal disability), 
either alone or in the aggregate render 
him unable to secure or follow a 
substantially gainful occupation.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



